Case 9:19-cr-80107-RAR Document 25 Entered on FLSD Docket 10/21/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.      19-80107-CR-RUIZ

   UNITED STATES OF AMERICA


   v.

   TIMOTHY FREDERICK MALONEY, Jr.,
                 Defendant.
   --------------'
                             STIPULATED FACTUAL BASIS

          The United States of America and defendant TIMOTHY FREDERICK MALONEY,

   Jr. agree that the following facts are true and correct:

          On May 1, 2019, law enforcement executed a state search warrant for a home on

   43'' Street in West Palm Beach, in the Southern District of Florida (MALONEY's HOUSE).

   Once law enforcement cleared all occupants of MALONEY's HOUSE (including the

   defendant), MALONEY asked for permission to retrieve clothes from his bedroom. Law

   enforcement escorted MALONEY back into MALONEY's HOUSE, where the defendant

   directed deputies to the northeast bedroom, which the defendant identified as his.

          Inside MALONEY's bedroom, deputies found the following items in the closet:

   approximately $38,076.00 in United States currency, two clear vacuum sealed bags and

   two glass jars filled with what appeared to be marijuana, one firearm magazine containing

   .45 caliber bullets, several containers of pills, currency denomination wraps, plastic bags,

   and rubber bands. Deputies also found correspondence in MALONEY's name inside a



                                                 1
Case 9:19-cr-80107-RAR Document 25 Entered on FLSD Docket 10/21/2019 Page 2 of 3



   safe in the same bed room.

         In the kitchen of MALONEY's HOUSE, deputies found the following items in the

   oven: one loaded Springfield Armory .45 caliber handgun bearing serial number

   S3250174, with one bullet in the chamber and additional bullets in the magazine, and

   items used in the packaging and distribution of narcotics, namely, two boxes of razor

   blades and three digital scales with cocaine residue. Agents also found plastic vacuum

   sealed bags and a vacuum sealer in the lower kitchen cabinet. The magazine found in

   MALONEY's bedroom closet matched that of the .45 caliber handgun found in the oven.

         During a search of the dining room of MALONEY's HOUSE, deputies found one

   digital scale covered with cocaine residue, one package of small plastic baggies, and one

   razor blade.

         Deputies also found narcotics that were either pre-packaged for sale, or in large

   quantities that were indicative of distribution. For example, law enforcement found

   approximately 609 grams of crack-cocaine packaged in several clear plastic bags in the

   roof gutters of MALONEY's HOUSE, and several small clear plastic baggies containing

   cocaine residue from a trash bin on the patio. In a Ford Truck parked in the driveway of

   MALONEY's HOUSE, deputies found: approximately 265 grams of cocaine packaged in

   clear plastic bags, and approximately 2,570 grams of heroin in clear plastic bags hidden

   in the undercarriage, one RG .22 caliber revolver bearing serial number T569454, which

   was loaded with .22 caliber bullets, hidden in the spare tire, and approximately 2,549

   grams of cocaine inside vacuum-sealed bags under the hood. Also in the truck was

   correspondence and the vehicle registration, all in MALONEY's name.


                                               2
.'
     Case 9:19-cr-80107-RAR Document 25 Entered on FLSD Docket 10/21/2019 Page 3 of 3



                 Deputies also obtained state search warrants for MALONEY's storage unit located

        at a nearby Public Storage, where records showed that MALONEY has been the sole

        renter of the unit since May 12, 2018. Inside the storage unit, deputies found:

        approximately $136,729.00 in United States currency, one plastic bag containing

        approximately 17 grams of marijuana (which later field-tested positive), several .45 caliber

        bullets inside a box, correspondence in MALONEY's name, and more items used in the

        packaging and distribution of narcotics, such as rubber bands, a digital scale, empty gel

        capsules and several empty plastic zip bags.



                                                  Respectfully submitted,

                                                  ARIANA FAJARDO ORSHAN
                                                  UNITED STATES ATTORNEY



        Date:
                     JO J1        ]11

         Date:                                 By~--">--•

                                                  ATTORNEY FOR DEFENDANT



         Date: /   O-J.. I- 1'1                  <>'---../ ~
                                               By:\_~~'
                                                TIMOTHYFR ERICK MALO EY, Jr.
                                                DEFENDANT




                                                      3
